Citation Nr: 1503179	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  09-32 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right leg disability.

2.  Entitlement to service connection for hypertension.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel
INTRODUCTION

The Veteran served on active duty from July 1969 to January 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2005 and October 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in San Juan, Puerto Rico and Atlanta, Georgia, respectively.  Jurisdiction of the Veteran's claims file is currently at the Atlanta RO.  

In the June 2005 rating decision, the RO denied service connection for hypertension.  In the October 2006 rating decision the RO addressed the hypertension claim as a claim to reopen and denied reopening it.  The RO also denied service connection for a right leg disability in the October 2006 rating decision.  Although the RO treated a March 2006 letter to VA as a claim to reopen with respect to hypertension, the Board will liberally construe this as a notice of disagreement and address the hypertension claim as an original claim and not a claim to reopen.  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in June 2013.  A transcript of the hearing is associated with the claims file.

The case was remanded in June 2014 for further development and has since been returned to the Board for adjudication.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, the Board finds that another remand is necessary regarding the Veteran's service connection claims for hypertension and right leg disability.  

In its June 2014 remand, the Board requested that attempts be made to obtain any hospitalization records for an in-service blood clot of the right leg.  This requested action was completed, and the negative replies are associated with the electronic file.  However, the Board finds that the VA opinions obtained in October 2014 are inadequate inasmuch as the only rationale proffered for the negative opinions was the lack of in-service documentation of the claimed disabilities.  The VA examiner provided no comment as to whether there is any likelihood that the Veteran's right leg diagnosis could be related to treatment for a blood clot, and she did not comment on the significance of the Veteran's in-service blood pressure readings.  As such, supplemental opinions are required to answer all the questions posed by the Board in its June 2014 remand.  

The Board is obligated by law to ensure that the Agency of Original Jurisdiction (AOJ) complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the issues must once again be remanded.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims file, including any pertinent evidence in his electronic files, should be forwarded to the October 2014 examiner, if available, for supplemental opinions as to the nature and etiology of any right leg disability and hypertension.  If the October 2014 examiner is not available, forward the claims file to an appropriate substitute for the supplemental opinions.  The examiner(s) should indicate that he/she reviewed the file in conjunction with the examination.  

The examiner(s) should provide diagnoses for any right leg disability, including any scarring that may be present.  The examiner should indicate whether there are any symptoms indicative of a history of a blood clot in the right leg and whether any current right leg disability is the type of disability that could result from a past blood clot in the leg.  

The examiner is asked to provide the following opinions:

a. Is it at least as likely as not (a 50 percent or better probability) that any right leg disability is etiologically related to his active service.  The examiner should comment on the likelihood that any right leg diagnosis is related to the claimed treatment for a blood clot in service.

b. Is it at least as likely as not (a 50 percent or better probability) that the Veteran's hypertension is etiologically related to his active service.  The examiner should comment on the significance of the in-service blood pressure readings.  

c. If the examiner finds that the Veteran has a right leg disability, the examiner is also asked to determine if it is at least as likely as not (a 50 percent or better probability) that his hypertension was caused or permanently worsened by his right leg disability.  

The examiner should provide a detailed rationale for all opinions expressed.  

It is left to the examiner's discretion whether to reexamine the Veteran.  

2.  The AOJ should ensure that all questions listed in #1 have been fully answered by the examiner(s) to ensure full compliance with the remand directives.  

3.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

